DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/666534 filed on 5/3/18.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/27/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/25/19.  These drawings are objected to.
Sheets 1 and 2 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the number of each sheet be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. In the instant case, applicant uses a hyphen rather than an oblique line “/”. 
Figures 3-5 is/are objected to under 37 C.F.R. 1.84(u)(1), which requires different views be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and in the order in which they appear on 
	The drawings are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention. Figures 1-5 all contain striation looking lines that are typically used in cosmetics to represent a mirrored surface, which none of these are described as being. Therefore these lines should be removed because they are confusing and unnecessary. Correction is requested. 
Figures 1-5 are objected to for failing to comply with 37 C.F.R. 1.84(p)(5), which requires reference characters not mentioned in the description not appear in the drawings and reference characters mentioned in the description must appear in the drawings. In this case, reference character “9 Spring” see Page 3 and “17 pressed powder tray” see Page 4 is/are missing from the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “cover portion” of claim 1.
Appropriate correction is required.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1: line 2, replace “A” with ---a---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: starting in line 5 recites “there is a base portion that may be covered by a cover portion…, the base portion being joined to the cover portion by a hinge portion…the cover portion is locked over the base portion”; however, the claim only functionally recites this “cover portion” because it states “may be covered by a cover portion”. It is unclear if applicant is attempting to positively claim this “cover portion” or not. For examination purposes, the claim will be treated as reciting “there is a base portion covered by a cover portion” and clarification or correction is requested.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable, or in the alternative, under 35 U.S.C. 103 as obvious over Albert (US 8156949).
Claims 1 and 4: Albert discloses a compact cosmetics container comprising a generally pencil-shaped cosmetics container (10) having a first section (see annotations) and a second section (see annotations); the second section is cylindrical (see Fig 1) and is divided into two segments along its length (see Fig 1) such that there is a base portion (see annotations) that is covered by a cover portion (16), the base portion is joined to the cover portions by hinges (see Figs 1-2). The base portion includes a series of rectangular pressed eyeshadow powder containers (Col 3, 50-60) and a pressed powder applicator (see annotations) is indirectly connected to the bottom of the first section through the section being joined to the first section (see annotations). When the sections are assembled and the cover portions closed, the two can be screwed together while locking the cover portions over the base portion and thereby preventing access to the powder stored therein (Col 3, 30-45). 
Alternatively, or additionally, while Albert discloses eyeshadow and an eyeshadow powder brush can be carried in any of the compartments (Col 3, 50-66) and the way these are illustrated is how pressed eyeshadow powder is known to be illustrated in the art, Albert does not explicitly state that pressed eyeshadow powder 

    PNG
    media_image1.png
    446
    728
    media_image1.png
    Greyscale

Claim 2: Albert discloses two mascara applicators (24, Fig 1; Col 3, 50-60; see annotations) extending from a bottom end of the second section, which is opposite the top end that connects to the first section (see annotations). 
Alternatively, or additionally, while Albert discloses mascara and a mascara applicator can be carried in any of the compartments (Col 3, 50-66) and the way these are illustrated is how pressed mascara applicators are known to be illustrated in the art, 
Claim 3: Albert discloses the first section including an eyeliner (Col 3, 50-60) applicator (distal-most tip 22, Fig 1) including a dispensing means (38; Col 4, 20-30) for dispensing the eyeliner (Col 3, 50-60) with the eyeliner being protected by a removable cap (16, see Figs 1-2). 
Alternatively, or additionally, while Albert discloses the device can be used to carry, dispense and apply eyeliner (Col 3, 50-66), Albert does not explicitly state that the applicator extending from the first section is an eyeliner applicator. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cosmetics container of Albert by providing the applicator extending from the first section with eyeliner, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art and since Albert already discloses that any of these applicators can be for eyeliner and any compartments can include eyeliner.  See MPEP 2144.04(VI)(C). 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed teaches a series of combination cosmetic compacts, including a number that disclose at least one compartment having the hinged lid feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772